DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 03/21/2022, which have been entered and made of record.  Claims 1, 3, 6-7, 11, 13 and 16-18 have been amended. Claims 1-20 are pending in the application.
Applicant’s arguments, with respect to amended claims 1 and 11, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 20160154999) in view of Schauer (The peopleremover – removing dynamic objects from 3D point cloud data by traversing a voxel occupancy grid) and Gao (US 20190355173). 
Regarding claim 1, Fan teaches:
A method for generating a map (Fan in pars. [0053-0054, 0119], implies generating a map to navigate a vehicle), comprising: 
obtaining, by a computing device, a 3D point cloud (Fan at least in Abstract, Fig.1 and [0005], teaches obtaining a three-dimensional (3D) point cloud by a computer.)
generating, by the computing device, a 2D binary mask for at least one semantic label class of the 3D point cloud; (Fan at least in Figs. 4, teaches 2D binary mask of a range image may be generated by projecting the 3D point clouds to horizontal x-y plane… Fig. 6 and pars. [0059-0061, 0118, 0120], teaches detecting ground and building objects from 3D point cloud data using an segmentation method… the ground segmentation comprises dividing the 3D cloud point data into rectangular tiles in a horizontal plane, and determining an estimation of ground plane within the tiles using semantic object classes.);
processing, by the computing device, the 2D binary mask to obtain x-coordinates and y-coordinates for a 2D volume defining an object of the at least one semantic label class; (Fan at least in Figs. 4, 6 and pars. [0103, 0120], teaches projected bounding box to x-y plane (ground).) 
identifying, by the computing device, second data points in the 3D point cloud based on the 2D volume; (Fan at least in Figs. 4 and pars. [0068-0069, 0103], teaches projected bounding box to x-y plane (ground)… [0068], teaches the building segmentation comprises projecting 3D points to range image pixels in a horizontal plane; defining values of the range image pixels as a function of number of 3D points projected to said range image pixel and a maximal z-value among the 3D points projected to said range image pixel; defining a geodesic elongation value for the objects detected in the range images; and distinguishing buildings from other objects on the basis of the geodesic elongation value… [0069], teaches FIGS. 4a-4c illustrate possible steps of a building segmentation method according to an embodiment. The building segmentation method utilizes range images because they are convenient structures to process data. As shown in FIG. 4a , range images may be generated by projecting the 3D point clouds to horizontal x-y plane. In this way, several points are projected on the same range image pixel. The number of points falling into each pixel is counted and the number is assigned as a pixel intensity value. In addition, the maximal height among all projected points on the same pixel is selected and stored as height value.)
comparing, by the computing device, z-coordinates of the second data points to at least one threshold value selected for the at least one semantic label class; (Fan at least in Figs. 4, 6 and pars. [0059, 0063, 0068-0069], teaches determining the estimation of the ground plane within the tiles comprises dividing the tiles into a plurality of grid cells; searching a minimal-z-value point within each grid cell; searching points in each grid cell having a z-value within a first predetermined threshold from the minimal-z-value of the grid cell; collecting said points having the z-value within the first predetermined threshold from the minimal-z-value of the grid cell from each grid cell; estimating the ground plane of the tile on the basis of the collected points; and determining points locating within a second predetermined threshold from the estimated ground plane to comprise ground points of the tile.) and 
generating, by the computing device, the map by removing one or more of the second data points from the 3D point cloud based on results of the comparing. (Fan at least in pars. [0058-0059], teaches removing (results from comparison above) dominant ground and buildings from the 3D point cloud data.)
Fan at least in pars. [0003, 0112], teaches removing outliers which may correspond to very “close” objects such as a pedestrian or a vehicle.
Fan is silent to teach:
performing, by the computing device, ray-casting operations to identify first data points of the 3D point cloud that are associated with one or more moving objects; 
 generating, by the computing device, a pruned 3D point cloud by removing the first data points from the 3D point cloud;
On the other hand, Schauer teaches:
performing, by the computing device, ray-casting operations to identify first data points of the 3D point cloud that are associated with one or more moving objects; (Schauer at least in Title and Abstract, teaches removing dynamic objects from 3D point cloud data by ray tracing (casting) a voxel occupancy grid.)
 generating, by the computing device, a pruned 3D point cloud by removing the first data points from the 3D point cloud (Schauer at least in Title and Abstract, teaches removing dynamic objects from 3D point cloud data by ray tracing a voxel occupancy grid... generating a clean point cloud free of dynamic objects.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply removing of dynamic object using ray tracing operations as disclosed by Schauer, with Fan’s mapping generation system. The combination provides a clean point cloud free of dynamic objects (Schauer in Abstract.)
Fan in view of Schauer is silent to teach:
obtaining 3D point cloud combining a plurality of 3D point clouds aligned using localization and mapping operations;
On the other hand, Gao teaches:
obtaining 3D point cloud combining a plurality of 3D point clouds aligned using localization and mapping operations (Gao at least in Title, Abstract and par. [0022], teaches a system may merge various map fragments received from multiple devices and perform an alignment between the real world environment and a generated 3D point map using localization and mapping within an environment.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to create a global 3D point cloud map by leveraging crowd sourced data for mapping and navigation within a spatial environment using localization and mapping operations by Gao, with Fan and Schauer’s mapping generation system. The combination provides an efficient mechanism for leveraging crowd sourced data to improve navigation within a spatial environment. (Gao in Abstract.)

Regarding claim 2, Fan in view of Schauer and Gao teaches:
The method according to claim 1, wherein the at least one semantic label class of the pruned 3D point cloud comprises road or sidewalk. (Fan at least in pars. [0061, 0108, 0118, 120], teaches semantic class of (roads and sidewalks) ground after pruning data in Schauer.)

Regarding claim 3, Fan in view of Schauer and Gao teaches:
The method according to claim 1, wherein the 2D binary mask is generated by projecting data points of the pruned 3D point cloud to a 2D plane. (Fan at least in Figs. 4 and pars. [0068-0069, 0103], teaches projected bounding box to x-y plane (ground)… [0068], teaches the building segmentation comprises projecting 3D points to range image pixels in a horizontal plane; defining values of the range image pixels as a function of number of 3D points projected to said range image pixel…);

Regarding claim 4, Fan in view of Schauer and Gao teaches:
The method according to claim 3, wherein data points associated with the at least one semantic label class are provided in a first format within the 2D binary mask, and data points associated with other semantic label classes are provided in a second format within the 2D binary mask. (Fan at least in Figs. 4, 6, teaches 2D binary mask of a range image may be generated by projecting the 3D point clouds to horizontal x-y plane… binary mask contains data points identifying/highlighting an object of interest (in a first format of a semantic object class) and the rest of pixels (a second format for other semantic object classes.)

Regarding claim 5, Fan in view of Schauer and Gao teaches:
The method according to claim 4, wherein the first format comprises a first color and the second format comprises a second different color. (Fan an at least in Figs. 4, binary range image in black and white.)

Regarding claim 6, Fan in view of Schauer and Gao teaches:
The method according to claim 1, wherein the second data points comprise data points in the pruned 3D point cloud that (i) are associated with the at least one semantic label class and (ii) have x-coordinates and y-coordinates that are contained in the 2D volume. (Fan at least in Figs. 4 and pars. [0059-0061, 0118], teaches 2D binary mask of a range image may be generated by projecting the 3D point clouds to horizontal x-y plane… the binary mask contains data points identifying/highlighting an object of interest (in a first format of a semantic object class) in x-y coordinates.)

Regarding claim 7, Fan in view of Schauer and Gao teaches:
The method according to claim 1, wherein the z-coordinates of the second data points are compared to a minimum threshold value for the at least one semantic label class and compared to a maximum threshold value for the at least one semantic label class. (Fan, at least in pars. [0062-0063], teaches it is assumed that ground points are vertically low, i.e. have relatively small z values as compared to points belonging to other objects, such as buildings or trees. The ground is not necessarily horizontal, yet it is assumed that there is a constant slope of the ground within each tile… searching a minimal-z-value point within each grid cell; searching points in each grid cell having a z-value within a first predetermined threshold from the minimal-z-value of the grid cell; collecting said points having the z-value within the first predetermined threshold from the minimal-z-value of the grid cell from each grid cell; estimating the ground plane of the tile on the basis of the collected points; and determining points locating within a second predetermined threshold from the estimated ground plane to comprise ground points of the tile.)

Regarding claim 8, Fan in view of Schauer and Gao teaches:
The method according to claim 7, wherein the one or more second data points which are removed from the pruned 3D point cloud have z-coordinates falling within a range defined by the minimum threshold value and the maximum threshold value. (Fan, at least in pars. [0062-0063], teaches it is assumed that ground points are vertically low, i.e. have relatively small z values as compared to points belonging to other objects, such as buildings or trees. The ground is not necessarily horizontal, yet it is assumed that there is a constant slope of the ground within each tile… searching a minimal-z-value point within each grid cell; searching points in each grid cell having a z-value within a first predetermined threshold from the minimal-z-value of the grid cell; collecting said points having the z-value within the first predetermined threshold from the minimal-z-value of the grid cell from each grid cell; estimating the ground plane of the tile on the basis of the collected points; and determining points locating within a second predetermined threshold from the estimated ground plane to comprise ground points of the tile.)

Regarding claim 9, Fan in view of Schauer and Gao teaches:
The method according to claim 1, wherein at least two semantic label classes have a different threshold value associated therewith. (Fan at least in Fig. 6 and pars. [0059-0061, 0118], teaches detecting ground and building objects from 3D point cloud data using an segmentation method… the ground segmentation comprises dividing the 3D cloud point data into rectangular tiles in a horizontal plane, and determining an estimation of ground plane within the tiles using semantic object classes… Fan at least in par. [0120], teaches the table in FIG. 6a shows a confusion matrix resulting from the experiments, illustrating the identification accuracy in five semantic object classes in addition to ground and building… implying a different threshold for a different sematic label class.)

Regarding claim 10, Fan in view of Schauer and Gao teaches:
The method according to claim 1, further comprising using the map to control operations of a vehicle. (Fan in par. [0119], teaches the Velodyne LiDAR database includes ten high accurate 3D point cloud scenes collected by a Velodyne LiDAR mounted on a vehicle navigating through the Boston area. Each scene is a single rotation of the LIDAR, yielding a point cloud of nearly 70,000 points. Scenes may contain objects including cars, bicycles, buildings, pedestrians and street signs. It implies using the map to navigate a vehicle.)

Regarding claims 11-20, it recites similar limitations of claims 1-10 but in form of a system. The rationale of claims 1-10 rejection is applied to reject claims 11-20 with additional limitations of a processor and a non-transitory computer-readable storage medium (Gao in claim 11, an apparatus, comprising at least one processor, memory including computer program code.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619